Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments with respect to the Simmons reference is found to be persuasive.    
The examiner considers Bardell (US 184,282) to be the closest prior art to the claimed invention.  Bardell discloses a metal pan with a handle formed from a single piece of metal.  The handle includes a concave “U” shaped section (at ‘b’) with a cross-sectional curvature which transitions from a greater curvature to a lesser curvature towards the end of the handle.  However, Bardell fails to disclose that the neck portion includes a flat section extending from a first edge to a second edge adjacent the pan body.  Bardell also fails to disclose first and second cut-outs in the concave section as required by claim 23.  Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person or ordinary skill in the art to have modified Bardell to include said features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733